630 Fitzwatertown Road, Building A, Second Floor Willow Grove, Pennsylvania19090 January 8, 2010 Dear Shareholder: On behalf of the Board of Trustees of the Monteagle Funds (the "Trust"), we are pleased to invite you to a Special Meeting of Shareholders (the “Meeting”) of the Trust with respect to one of its series, the Monteagle Large Cap Growth Fund (the “Monteagle Fund”) to be held on Tuesday, January 22, 2010 at 9:00 a.m. Eastern Time at 630 Fitzwatertown Road, Building A, Second Floor, Willow Grove, Pennsylvania19090. At the Special Shareholder Meeting, you will be asked to approve proposals associated with a Plan of Reorganization, dated as of October 29, 2009 by the Trust associated with the Monteagle Large Cap Growth Fund ("Current Growth Fund") and Monteagle Quality Growth Fund (“New Growth Fund”) each a “Monteagle Fund" and collectively, the “Monteagle Funds”), both a series of the Trust.The reorganization of the Current Growth Fund into the New Growth Fund is as follows: Monteagle Funds Current Growth Fund New Growth Fund Monteagle Large Cap Growth Fund Monteagle Quality Growth Fund* *For more information on this reorganization, please read the enclosed combined prospectus/proxy statement. Shareholders of the Current Growth Fund are being asked, by proxy solicitation, to approvethe Plan of Reorganization, which provides for: (i) the transfer of all of the assets and liabilities of the Monteagle Large Cap Growth Fund in exchange for shares of the corresponding series of the Monteagle Quality Growth Fund; (ii) the distribution of shares of the Monteagle Quality Growth Fund to shareholders of the Monteagle Large Cap Growth Fund;and (iii) the termination under state law of the Monteagle Large Cap Growth Fund. Additionally,Shareholders are being asked to approve of Davis Hamilton Jackson & Assoc. continuing as the Subadviser to the New Growth Fund and the related existing Sub-Advisory Agreement between the Monteagle Trust, Nashville Capital Corporation and Davis Hamilton Jackson & Assoc. with respect to the New Growth Fund. Even if the Shareholders approve maintaining the Subadviser and Subadvisory Agreement by a majority of the outstanding shares of the Monteagle Large Cap Growth Fund, the reorganization will not be completed unless the Shareholders approve the Plan of Reorganization. The Board of Trustees of the Trust unanimously approved the Plan of Reorganization at ameeting held on October 27-28, 2009.The management of the Monteagle Funds believes that the shareholders of the Monteagle Funds will benefit from the larger asset base of the combined funds, a more diversified shareholder base that is expected to result from the combination, lower expenses, increased opportunities for asset growth and anticipated economies of scale that are expected to be realized from the reorganization. The details of the proposed Plan of Reorganization are set forth in the combined Prospectus/Proxy Statement as an exhibit that accompanies this letter.We encourage you to read it thoroughly.In addition, we have included a list of commonly asked questions and answers on the next page. Shareholders may cast their votes according to the instructions provided in the enclosed proxy materials. Your vote is important to us regardless of the number of shares you own.In order to conduct the Special Meeting, a majority of shares must be represented in person or by proxy.Please vote promptly. If you have any questions on the reorganization, please call 1-888-263-5593. We thank you for your continued confidence and support of the Monteagle Funds. Sincerely, Paul B.
